Name: Commission Regulation (EEC) No 1832/83 of 30 June 1983 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 83 Official Journal of the European Communities No L 182/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1832/83 of 30 June 1983 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 17 (4) thereof, Whereas , under the third subparagraph of Article 5 (3) of Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), it is possible for refunds fixed in advance to be adjusted where there is a change in the intervention prices and in certain forms of aid ; Whereas Council Regulation (EEC) No 1205/ 83 (s) fixed the new intervention prices applicable for milk and milk products for the 1983/ 84 milk year ; Whereas , on 24 November 1982, the Commission announced its intention at the beginning of the new marketing year to bring refunds fixed in advance into line with the new intervention prices (4) ; Whereas it is necessary, as already announced, to limit operation of the adjustment to cases where the export licence was applied for on or before the date on which the Council set the intervention prices for the 1983/84 milk year ; whereas account must also be taken, on a standard basis , of the dates of production of the different milk products ; Whereas , under the third subparagraph of Article 5 (2) of Council Regulation (EEC) No 3035/80 (7), as last amended by Regulation (EEC) No 1028 /83 (a), refunds fixed in advance for the products specified in the Annex to that Regulation are adjusted according to the rules applicable to the advance fixing of the refund on basic products exported unprocessed ; whereas it is necessary, therefore , to provide that refunds fixed in advance in respect of the said products may also be adjusted accordingly ; Whereas this Regulation is supplemented by Commission Regulation (EEC) No 1833/ 83 of 30 June 1983 fixing the adjustments to be made to monetary compensatory amounts fixed in advance for milk and milk products (') ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 1 . Refunds fixed in advance until 17 May 1983 inclusive , in respect of the products listed in Annex I and exported : (a) on or after 29 May 1983 in the case of :  products falling within heading No 04.01 of the Common Customs Tariff, with the exception of UHT or sterilized milk, and UHT or sterilized cream,  cottage cheese or cream cheese falling within subheading 04.04 E I c) of the Common Customs Tariff ; (b) on or after 3 July 1983 in the case of products falling within subheading 04.04 D of the Common Customs Tariff ; l) OJ No L 148 , 28 . 6 . 1968 , p. 13 . J) OJ No L 163 , 22 . 6 . 1983 , p. 74 . ') OJ No L 155 , 3 . 7 . 1968 , p. 1 . 4) OJ No L 264, 23 . 11 . 1972 , p. 1 . 5 ) OJ No L 132 , 21 . 5 . 1983 , p. 1 . 4) OJ No C 307 , 24 . 11 . 1982 , p. 3 (amended in OJ No C 49, 19 . 2 . 1983 , p. 3). O OJ No L 323 , 29 . 11 . 1980 , p. 27 . ( ¢) OJN0LII6, 30.4 . 1983 , p. 9 . (') See page 14 of this Official Journal . No L 182/2 Official Journal of the European Communities 6 . 7 . 83 3 . For the milk products referred to in Annex II, the adjustments of refunds fixed in advance until 17 May 1983 inclusive shall be made in accordance with the same conditions as those applying to products exported in an unprocessed state , referred to in paragraphs 1 and 2 . (c) on or after 12 June 1983 in the case of products falling within subheadings : 04.02 A II a) 2 , 04.02 A II a) 3 , 04.02 A II a) 4 , 04.02 A II b) 2 , 04.02 A II b) 3 , 04.02 A II b) 4 , 04.02 B I b) 1 bb), 04.02 B I b) 1 cc), 04.02 B I b) 2 bb), 04.02 B I b) 2 cc), of the Common Customs Tariff; (d) on or after 21 August 1983 in the case of UHT or sterilized milk, UHT or sterilized cream and other products , with the exception of cheese exported to the United States and Canada ; shall , at the request of the parties concerned, be adjusted by the amounts fixed in Annex I. 2 . However, for the products referred to in paragraph 1 (c) and (d), the adjustment shall be made for goods exported on or after 29 May 1983 if evidence is produced that the product was made after 22 May 1983 . Furthermore, in the case of products falling within subheading 04.03 B or ex 23.07 B of the Common Customs Tariff, no adjustment shall be made for goods exported on or after 29 May 1983 unless evidence is produced that the butter used as a raw material for the manufacture of products falling within subheading 04.03 B or the skimmed-milk powder incorporated in the products falling within subheading ex 23.07 B was manufactured after 22 May 1983 . Article 2 1 . Member States shall make the necessary arrangements, including the appropriate supervision measures, concerning the supporting documents which may be used as the evidence referred to in Article 1 (2). 2 . The day to be taken into account for determining :  the date of the advance fixing shall be the day on which the application for the export licence was lodged, within the meaning of Article 14 ( 1 ) of Commission Regulation (EEC) No 3183/ 80 ('),  the date of export shall be the day on which the customs formalities referred to in Article 22 ( 1 ) (b) of Regulation (EEC) No 3183/ 80 are completed . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1983 . For the Commission Poul DALSAGER Member ofthe Commission 0) OJ No L 338 , 13 . 12 . 1980, p. 1 . 6 . 7 . 83 Official Journal of the European Communities No L 182/3 ANNEX I List of the adjustments mentioned in Article 1 applicable to refunds fixed in advance for products specified in Article 1 of Regulation (EEC) No 804/68 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : \ ( 1 ) Of a fat content, by weight, not exceeding 1,5 % + 0,31 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 0,46 (3) Of a fat content, by weight, exceeding 3 % + 0,60 b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % + 0,31 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 0,46 (3) Of a fat content, by weight, exceeding 3 % + 0,60 II. Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % + 0,31 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 0,46 (cc) Of a fat content, by weight, exceeding 3 % + 0,60 2 . Exceeding 4 % + 0,69 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % + 0,31 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 0,46 (cc) Of a fat content, by weight, exceeding 3 % + 0,60 2 . Exceeding 4 % + 0,69 ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % + 0,88 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % + 1,34 (c) Of a fat content, by weight , exceeding 17 % + 1,98 No L 182/4 Official Journal of the European Communities 6 . 7 . 83 CCT heading No Description Amount of adjustment ECU/100 kg net weight (unless otherwise indicated) II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % (c) Of a fat content, by weight, exceeding 39 % + 2,34 + 3,66 + 4,03 III. More than 45 % : 04.01 (cont 'd) 04.02 (a) Of a fat content, by weight, not exceeding 68 % (b) Of a fat content, by weight, exceeding 68 °/o but not exceeding 80 °/o (c) Of a fat content, by weight, exceeding 80 % + 4,59 + 6,72 + 7,84 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight : 1 . Not exceeding 1,5 % 2 . Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 °/o (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (dd) Of a fat content, by weight , exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % (bb) Of a fat content, by weight, exceeding 28 % 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % (ff) Of a fat content, by weight, exceeding 79 % + 3,41 + 3,41 + 4,40 + 4,80 + 5,33 + 5,39 + 5,46 + 5,57 + 6,25 + 6,45 + 7,22 + 7,77 + 8,33 6 . 7 . 83 Official Journal of the European Communities No L 182/5 CCT heading No Description Amount of adjustment ECU/100 kg net weight (unless otherwise indicated) 04.02 (cont 'd) b) Other, of a fat content, by weight : 1 . Not exceeding 1,5 % 2 . Exceeding 1,5 % but not exceeding 27 % : + 3,41 (aa) Of a fat content, by weight, not exceeding 1 1 % + 3,41 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % + 4,40 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % + 4,80 (dd) Of a fat content, by weight, exceeding 25 % + 5,33 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % + 5,39 (bb) Of a fat content, by weight, exceeding 28 °/o + 5,46 4 . Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 4 1 % -1- 5,57 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % + 6,25 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % + 6,45 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % + 7,22 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % + 7,77 (ff) Of a fat content, by weight, exceeding 79 % + 8,33 III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2,5 kg or less and of a fat content, by weight, not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8,9% and of a non-fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight  (22) Exceeding 3 % , by weight -1- 0,60 (bb) Of 15 % or more and of a fat content : (1 1 ) Not exceeding 3 % , by weight  (22) Exceeding 3 % , by weight, but not exceeding 7,4 % + 1,08 (33) Exceeding 7,4 % + 1,42 2 . Other, of a non-fat lactic dry matter content : (aa) Of less than 15 %, by weight + 1,14 (bb) Of 1 5 % or more, by weight + 1,68 No L 182/6 Official Journal of the European Communities 6 . 7 . 83 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.02 (cont'd) b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non-fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight  (22) Exceeding 3 % , by weight, but not exceeding 8,9 % + 0,60 (33) Exceeding 8,9 % , by weight, but not exceeding 11 % + 1,14 (44) Exceeding 11 °/o , by weight, but not exceeding 21 % + 1,42 (55) Exceeding 21 % , by weight, but not exceeding 39 % + 2,34 (66) Exceeding 39 % + 4,03 (bb) Of 15 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight  (22) Exceeding 3 % , by weight, but not exceeding 7,4 % + 1,08 (33) Exceeding 7,4 % , by weight, but not exceeding 8,9 % + 1,42 (44) Exceeding 8,9 % + 1,68 2 . Exceeding 45 °/o + 4,59 B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight : aa) Not exceeding 1,5 % + 0,0341 per kg (4) bb) Exceeding 1,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % + 0,0341 per kg (4) (22) Of a fat content, by weight, exceeding 11 % but not exceeding 1 7 % + 0,0440 per kg (4) (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % + 0,0480 per kg (4) (44) Of a fat content, by weight, exceeding 25 % + 0,0533 per kg (4) cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % + 0,0546 per kg (4) (22) Of a fat content, by weight, exceeding 41 % + 0,0557 per kg (4) 6 . 7 . 83 Official Journal of the European Communities No L 182/7 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.02 (cont 'd) 2 . Other, of a fat content, by weight : aa) Not exceeding 1,5 % bb) Exceeding 1,5 °/o but not exceeding 27 % : + 0,0341 per kg (4) ( 11 ) Of a fat content, by weight, not exceeding 11 % -1- 0,0341 per kg (4) (22) Of a fat content, by weight, exceeding 11 % but not exceeding 1 7 % + 0,0440 per kg (4) (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % + 0,0480 per kg (4) (44) Of a fat content, by weight, exceeding 25 % 4- 0,0533 per kg (4) cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % + 0,0546 per kg (4) (22) Of a fat content, by weight, exceeding 41 % + 0,0557 per kg (4) ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight, not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non-fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight  (22) Exceeding 3 % , by weight + 0,0060 per kg (4) (bb) Of 1 5 % or more + 0,93 C) (2) Of a fat content, by weight, exceeding 6,9 % and of a non-fat lactic dry matter content, by weight, of 15 % or more + 1,74 (s) b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6,9 % and of a non-fat lactic dry matter content, by weight, of 1 5 % or more + 0,93 O (bb) Of a fat content, by weight, exceeding 6,9 % but not exceeding 21 % and of a non-fat lactic dry matter content, by weight, of 15 % or more + 1,74 O (cc) Of a fat content, by weight , exceeding 9,5 % but not exceeding 21 % and of a non-fat lactic dry matter content, by weight , less than 1 5 % + 0,0124 per kg (4) (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % + 0,0234 per kg (4) (ee) Of a fat content, by weight, exceeding 39 % + 0,0403 per kg (4) 2. Exceeding 45 % + 0,0459 per kg (4) No L 182/8 Official Journal of the European Communities 6 . 7 . 83 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 % + 6,17 (II) Of a fat content, by weight, of 78 % or more, but less than 80 % + 7,76 (III) Of a fat content, by weight, of 80 % or more, but less than 82 % + 7,96 (IV) Of a fat content, by weight, of 82 % or more + 8,16 B. Other, of a fat content, by weight : ( I) Not exceeding 99,5 % 4- 8,16 (II) Exceeding 99,5 % + 9,96 04.04 Cheese and curd (4): ex A. Emmentaler and Gruydre, not grated or powdered : II . Other + 7,48 ex C. Blue-veined cheese, not grated or powdered, other than Roquefort + 6,12 D. Processed cheese, not grated or powdered : II . Other, of a fat content, by weight : a) Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex 1 . Not exceeding 48 % and of a dry matter content, by weight : (aa) Of 27 % or more but less than 33 % + 0,96 (bb) Of 33 % or more but less than 38 % + 2,30 (cc) Of 38 % or more but less than 43 % and of a fat content, by weight , in the dry matter : ( 11 ) Less than 20 % + 2,30 (22) Of 20 % or more + 3,37 (dd) Of 43 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 % + 2,30 (22) Of 20 % or more but less than 40 % + 3,37 (33) Of 40 % or more + 4,95 6 . 7 . 83 Official Journal of the European Communities No L 182/9 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.04 (cont'd) ex 2. Exceeding 48 % and of a dry matter content, by weight : (aa) Of 33 % or more but less than 38 % + 2,30 (bb) Of 38 % or more but less than 43 % + 3,37 (cc) Of 43 % or more but less than 46 % + 4,95 (dd) Of 46 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 55 % + 4,95 (22) Of 55 % or more + 5,88 b) Exceeding 36 °/o + 5,88 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano + 8,48 (2) Fiore and Pecorino produced exclusively from ewes' milk + 8,48 (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more + 6,15 b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more + 6,93 ex 2 . Other, of a fat content, by weight , in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) + 4,19 (bb) Of 5 % or more but less than 19 % and of a content, by weight , in the dry matter of 32 % or more (excluding cheeses proauced from whey) + 4,75 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non ­ fatty matter not exceeding 62 % (excluding cheeses produced from whey) + 5,59 (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Montasio, Provolone, Ragusano + 7,16 (22) Danbo, Edam, Fontal, Fontina, Fynbo, Gouda, Havarti , Maribo, Samse, Tilsit + 6,37 (33) Butterkase , Esrom, Italico, Kernhem, Saint ­ Nectaire, Saint-Paulin, Taleggio + 5,51 No L 182/ 10 Official Journal of the European Communities 6 . 7 . 83 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.04 (cont'd) (44) Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney + 6,48 (55) Salted ricotta, of a fat content, by weight, of 30 % or more + 2,88 (66) Feta + 5,16 O (77) Colby, Monterey + 6,48 (88 ) Kefalotyri , Kefalograviera and Kasseri pro ­ duced exclusively from ewes' and/or goats' milk + 7,16 (99) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % + 6,48 (bbb) Exceeding 52 % but not exceeding 62 % + 6,37 ex c) Exceeding 72 % (excluding cheeses produced from whey): 1 . In immediate packings of a net capacity not exceeding 500 g : ! (aa) Cottage cheese of a fat content, by weight, in the dry matter, not exceeding 25 % + 0,81 (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight, in the dry matter : ( 11 ) Of 60 % or more but less than 69 % + 1,62 (22) Of 69 % or more + 2,01 (cc) Other  2. Other : (aa) Cottage cheese  (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight, in the dry matter : ( 11 ) Of 60 % or more but less than 69 % + 1,62 (22) Of 69 % or more + 2,01 (cc) Other  ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 %, of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % + 3,67 (2) Of 80 % or more but less than 85 % + 4,89 (3) Of 85 % or more but less than 95 % + 5,20 (4) Of 95 % or more -1- 5,81 6. 7 . 83 Official Journal of the European Communities No L 182/ 11 CCT heading No Description Amount of adjustment ECU/100 kg net weight (unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup falling within sub ­ headings 17.02 B and 21.07 F II, or milk products excluding special compound feedingstuffs (*) : I. Containing starch, or glucose or glucose syrup : a) Containing no starch or containing 10 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is : (aa) Less than 30 %  (bb) 30 % or more but less than 40 % + 1,09 (cc) 40 % or more but less than 50 % , + 1,43 (dd) 50 % or more but less than 60 % + 1,77 (ee) 60 % or more but less than 70 % + 2,11 (ff) 70 % or more + 2,46 (4) Containing 75 % or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is : (aa) Less than 30 %  (bb) 30 % or more but less than 40 % + 1,09 (cc) 40 % or more but less than 50 % + 1,43 (dd) 50 % or more but less than 60 % + 1,77 (ee) 60 % or more but less than 70 % + 2,11 (ff) 70 % or more but less than 75 % + 2,46 (gg) 75 % or more but less than 80 % + 2,63 (hh) 80 % or more + 2,80 II. Containing no starch, glucose or glucose syrup, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is : (a) 50 % or more but less than 60 % + 1,77 (b) 60 % or more but less than 70 % + 2,11 (c) 70 % or more but less than 80 % + 2,46 (d) 80 % or more + 2,80 No L 182/ 12 Official Journal of the European Communities 6 . 7 . 83 (l) When the product falling within this subheading is a mixture containing added whey and/or added lactose, no adjustment shall be granted. (J) The weight of the added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calcu ­ lation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of adjustment. (4) The weight of added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The adjustment per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product, however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) on or after 1 July 1983 , the amount of the adjustment, if any, calculated for the saccharose content in accordance with the provisions of Article 15 of Regulation (EEC) No 2016/82 (OJ No L 216, 24 . 7 . 1982 , p. 25). (s) The adjustment on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then,  divided by the weight of the lactic part contained in 100 kg of product; (b) on or after 1 July 1983 , the amount of the adjustment, if any, calculated for the saccharose content in accordance with the provisions of Article 15 of Regulation (EEC) No 2016/82 (OJ No L 216, 24 . 7 . 1982, p. 25). (*) No adjustment shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . (') This amount applies to the net weight, minus the weight of the brine . (*) 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1 ,2 g of copper in 1 00 kg of product. The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight. 6 . 7 . 83 Official Journal of the European Communities No L 182/ 13 ANNEX II List of the adjustments mentioned in Article 1 applicable to refunds fixed in advance in respect of certain products indicated in Annex A to Regulation (EEC) No 3035/80 and specified in Article 1 of Regulation (EEC) No 804/68 exported in the form of goods included in the Annex to the latter Regulation CCT heading No Description Amount of adjustment ECU/ 100 kg net weight ex 04.02 A II Milk powder, obtained by the spray process, of a fat content, by weight, of less than 1,5 % and of a water content, by weight, of less than 5 % (PG 2) + 3,41 ex 04.02 A II Milk powder, obtained by the spray process, of a fat content, by weight, of 26 % and of a water content, by weight, of less than 5 % (PG 3) + 5,33 ex 04.02 A III Condensed milk, of a fat content, by weight, of 7,5 % and of a weight referred to dry matter of 25 % (PG 4) + 1,42 ex 04.03 Butter of a fat content, by weight, of 82 % (PG 6) + 8,16